           Case 1:19-cr-00252-DAD-BAM Document 16 Filed 08/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00252-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; ORDER
13                          v.
                                                         DATE: August 10, 2020
14   FRANCISCO GARCIA-TRUJILLO,                          TIME: 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
15                                Defendant.
16

17          This case is set for status on August 10, 2020. On May 13, 2020, this Court issued General

18 Order 618, which indefinitely continues the prior suspension of all jury trials in the Eastern District of

19 California and the prior courthouse closures as set forth in General Order 617. These and previous

20 General Orders were entered to address public health concerns related to COVID-19.
21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION TO CONTINUE STATUS CONFERENCE          1
30
           Case 1:19-cr-00252-DAD-BAM Document 16 Filed 08/04/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable— General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 3 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 6 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 7 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 8 and the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). The Government’s position is that although the Speedy Trial Act does not directly address

11 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

12 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

13 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

14 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

15 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

16 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

17 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

18 by the statutory rules.

19          In light of the foregoing, this Court should consider the following case-specific facts in finding

20 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)
21 (Local Code T4). 1 If continued, this Court should designate a new date for the status. United States v.

22 Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

23 limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE STATUS CONFERENCE          2
30
          Case 1:19-cr-00252-DAD-BAM Document 16 Filed 08/04/20 Page 3 of 4


 1         1.     By previous order, this matter was set for status on August 10, 2020.

 2         2.     By this stipulation, the parties now move to continue the status conference until October

 3 26, 2020, and to exclude time between August 10, 2020, and October 26, 2020, under Local Code T4.

 4         3.     The parties agree and stipulate, and request that the Court find the following:

 5                a)      The government has represented that the discovery associated with this case has

 6         been either produced directly to counsel and/or made available for inspection and copying.

 7                b)      Counsel for defendant desires additional time to consult with her in-custody

 8         client, to review the current charges, to conduct investigation and research related to the charges,

 9         and to discuss potential resolution with her client.

10                c)      Counsel for defendant’s ability to consult with her client has been limited by

11         COVID-19 related restrictions at the Fresno County Jail.

12                d)      Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny him the reasonable time necessary for effective preparation, taking into

14         account the exercise of due diligence.

15                e)      The government does not object to the continuance.

16                f)      Based on the above-stated findings, the ends of justice served by continuing the

17         case as requested outweigh the interest of the public and the defendant in a trial within the

18         original date prescribed by the Speedy Trial Act.

19                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20         et seq., within which trial must commence, the time period of August 10, 2020 to October 26,

21         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22         T4] because it results from a continuance granted by the Court at the parties’ request on the basis

23         of the Court’s finding that the ends of justice served by taking such action outweigh the best

24         interest of the public and the defendant in a speedy trial.

25 ///

26 ///
27 ///

28 ///

      STIPULATION TO CONTINUE STATUS CONFERENCE          3
30
           Case 1:19-cr-00252-DAD-BAM Document 16 Filed 08/04/20 Page 4 of 4


 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
      Dated: August 4, 2020                                  MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ LAURA D. WITHERS
10                                                           LAURA D. WITHERS
                                                             Assistant United States Attorney
11

12
      Dated: August 4, 2020                                  /s/ CHRISTINA CORCORAN
13                                                           CHRISTINA CORCORAN
14                                                           Counsel for Defendant
                                                             FRANCISCO GARCIA-
15                                                           TRUJILLO

16

17
                                                     ORDER
18
            IT IS SO ORDERED that the Status Conference is continued from August 10, 2020, to October
19
     26, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
20
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
21
     IT IS SO ORDERED.
22

23       Dated:   August 4, 2020                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE          4
30
